EXHIBIT 10.3

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

WARNER-ELEKTRA-ATLANTIC CORPORATION

75 Rockefeller Plaza

New York, New York 10019

Dated: January 25, 2011

Cinram International Inc.

2255 Markham Road

Scarborough, Ontario M1B 2W3

Canada

Attention: Steve Brown

Cinram

Office of General Counsel

860 Via de la Paz, Suite F4

Pacific Palisades, CA 90272

Attention: Howard Berman

Gentlemen:

Reference is made to each of (i) the US/Canada Manufacturing and PP&S Agreement
dated as of July 1, 2010 (the “US Agreement”) between
(a) Warner-Elelctra-Atlantic Corporation (“WEA”), on the one hand and (b) Cinram
International Inc. (“CII”), Cinram Manufacturing LLC and Cinram Distribution
LLC, on the other hand; and (ii) the International Manufacturing and PP&S
Agreement dated as of July 1, 2010 (the “International Agreement”) between
(a) WEA International Inc. (“WMI”), on the one hand and (b) CII, Cinram GmbH and
Cinram Operations UK Limited, on the other hand, as each was amended by the
letters dated January 14, 2011 and January 21, 2011. Any terms which are used
below and which are defined in the US Agreement or the International Agreement
shall have the same meanings and definitions as set forth therein, unless
otherwise indicated. This letter, when signed by each of the parties shall
constitute an agreement to further modify each of the US Agreement and
International Agreement as hereinafter provided, effective as of the date
hereof.

1. Section 5(b)(vi) of the US Agreement is hereby amended to replace “January
26, 2011” therein with “April 15, 2011” in each place such date appears; and

2. Section 3(b)(vi) of the International Agreement is hereby amended to replace
“January 26, 2011” therein with “April 15, 2011” in each place such date
appears.

3. Section 5(b) of the US Agreement and Section 3(b) of the International
Agreement are each hereby amended to add the following Termination Events (in
addition to subparagraphs (i) through (xiii)):

“(xiv) **;

 

1



--------------------------------------------------------------------------------

(xv) **;

(xvi) **; or

(xvii) **”

4.**

5.**

6. Section 12(d)(iii)(D) of Exhibit A to the US Agreement is hereby deleted in
its entirety ab initio.

7. Section 12(d)(iii)(D) of Exhibit A to the International Agreement is hereby
deleted in its entirety ab initio.

8. For the avoidance of any doubt, Cinram acknowledges that any changes to or
decrease in the number of retail customers that WEA sells to directly (i.e. on
WEA’s behalf, that Cinram directly ships Products to and accepts returns from)
and/or any changes to or increase in the number of retail customers that are
serviced by so called “One-Stops” or sub-distributors (e.g., Super D or AEC)
would in no way violate any terms of the US Agreement or International
Agreement, including without limitation Section 1 of Exhibit B to the US
Agreement.

9. Except as expressly modified in this amendment, all other terms and
conditions of the US Agreement and the International Agreement are hereby
ratified and confirmed and will remain in full force and effect.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

If the foregoing is acceptable, please acknowledge the same by signing in the
appropriate place below.

ACCEPTED AND AGREED TO:

 

WARNER-ELEKTRA-ATLANTIC CORPORATION     CINRAM INTERNATIONAL INC. By:   /s/ Ari
Taitz     By:   /s/ John H. Bell

Name: Ari Taitz

    Name: John H. Bell

Title: SVP Business Affairs & Development

    Title: Authorized Signatory

WEA INTERNATIONAL INC.

    CINRAM-MANUFACTURING LLC

By:

 

/s/ Paul Robinson

    By:   /s/ John H. Bell Name: Paul Robinson     Name: John H. Bell

Title: Vice President

    Title: Authorized Signatory

CINRAM DISTRIBUTION LLD

    CINRAM GmbH

By:

  /s/ John H. Bell     By:   /s/ Louis Gasperut

Name: John H. Bell

    Name: Louis Gasperut

Title: Authorized Signatory

    Title: EVP-MD European Operations

CINRAM OPERATIONS UK LIMITED

   

By:

  /s/ Emer O’Kelly    

Name: Emer O’Kelly

   

Title: Authorized Signatory

   

 

3